Allowable Subject Matter

Claims 1-3, 6-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A control device for controlling discharging of a rechargeable battery;
a discharging device; a voltage sensor; a temperature sensor; a state of charge sensor; set a first predetermined lower voltage limit based on the state of charge and a degradation of the battery; cause the discharging device to stop discharging; and cause the discharging device to continue discharging.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
set a first predetermined lower voltage limit based on the state of charge and a degradation of the battery, such that the first predetermined lower voltage limit is set lower as the state of charge is higher, and lower as the degradation is lower; 
cause the discharging device to start discharging the battery, after determining the first predetermined lower voltage limit.

Regarding claim 15 though the prior art teaches:  
A control device for controlling discharging of a rechargeable battery;
a discharging device; a voltage sensor; a temperature sensor; a state of charge sensor; 

the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
setting a first predetermined lower voltage limit based on the state of charge and a degradation of the battery, such that the first predetermined lower voltage limit is set lower as the state of charge is higher, and lower as the degradation is lower.

Regarding claim 23 though the prior art teaches:  
A control device for controlling discharging of a rechargeable battery;
determine a state of charge; set a first predetermined lower voltage limit based on the state of charge and a degradation of the battery; cause a discharging device to start discharging; stop discharging and restart discharging. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
set a first predetermined lower voltage limit based on the state of charge and a degradation of the battery, such that the first predetermined lower voltage limit is set lower as the state of charge is higher, and lower as the degradation is lower.

Claims 2, 3, 6-17, 21-22 is/are dependent of claim 1, 15 and are allowable for the same reasons as claim 1, 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859